Exhibit 10.6
(Amendment to non-U.S. Version — amendments
applicable to U.S. persons outside the U.S.)
AMENDMENT TO THE
RESTRICTED SHARE UNIT AWARD AGREEMENT
     THIS AMENDMENT (the “Amendment”) to the Restricted Share Unit Award
Agreement (the “Agreement”), effective as of the ___day of ___, 200[ ], between
Aspen Insurance Holdings Limited, a Bermuda corporation (the “Company”), and
___(the “Participant”), is made effective as of the ___day of ___, 2008:
     WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2003
Share Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Amendment. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan;
and
     WHEREAS, the Committee has determined that it would be in the best
interests of the Participant to amend the Agreement to comply with Section 409A
of the Code, and the rules and regulations promulgated thereunder.
     NOW THEREFORE, the Agreement is amended as follows:

  1.   Section 6 is restated in its entirety as follows:

     “Payment. Except as otherwise elected by the Participant in accordance with
the provisions of Section 7, payment for the value of the Participant’s
Restricted Share Units shall be made to the Participant (or, in the event of the
Participant’s death, the Participant’s beneficiary, or, in the event that no
beneficiary shall have been designated, the Participant’s estate) as soon as
practicable following the date on which such Restricted Share Units vest, but in
no event later than March 15th of the calendar year following the end of the
calendar year in which the Restricted Share Units vest. Restricted Share Units
shall be paid in Shares, less any Shares withheld in accordance with the
provisions of Section 9, with one (1) Share paid for each Unit.”

  2.   Wherever it appears in the Agreement, the definition of “Good Reason”
shall be restated in its entirety as follows:

     “Good Reason” shall mean:

  (i)   a material diminution in the Participant’s base compensation;

  (ii)   a material diminution in the Participant’s authority, duties, or
responsibilities;

  (iii)   a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Participant is required to report;

  (iv)   a material diminution in the budget over which the Participant retains
authority;

 



--------------------------------------------------------------------------------



 



  (v)   a material change in the geographic location at which the Participant
must perform the services; or

  (vi)   any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Participant provides services;

provided that, the Participant provides the Company with notice within 90 days
of the initial existence of a condition described in (i) through (vi) and, upon
receiving such notice, the Company is provided with 30 days to remedy the
condition.”
     Except as expressly amended herein, the provisions of the Agreement shall
remain in full force and effect.
     This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

            ASPEN INSURANCE HOLDINGS LIMITED
      By:   __________________________                      

            AGREED AND ACKNOWLEDGED AS
OF THE EFFECTIVE DATE OF THE
AMENDMENT ABOVE WRITTEN:
         __________________________         Participant            

 